Exhibit 99.2 Please mark RESTRICTED SCAN LINE AREA your votes as x indicated in this example FOR AGAINST FOR AGAINST ORDINARY BUSINESS SPECIAL BUSINESS 1. To receive the Accounts and Reports o o 6. To authorise the Company to allotshares o o 2. To re-elect Dr. Ronan Lambe o o 7. To disapply the statutory pre-emption rights o o 3. To re-elect Mr. Peter Gray o o 8. To authorise the Company to makemarket purchases of shares o o 4. To re-elect Dr. Anthony Murphy o o 5. To authorise the fixing of the Auditors’Remuneration o o Mark Here for Address Change or Comments SEE REVERSE o SignatureSignature Date NOTE: Please sign as name appears hereon. Joint owners should each sign. When signing as attorney, executor, administrator, trustee or guardian, please give full title as such. ^ FOLD AND DETACH HERE ^ ICON plc WO ICON plc Instructions to The Bank of New York Mellon, as Depositary (Must be received prior to 5:00 pm on July 10, The undersigned registered holder of American Depositary Receipts hereby requests and instructs The Bank of New York Mellon, as Depositary, to endeavor, in so far as practicable, to vote or cause to be voted the amount of shares or other Deposited Securities represented by such Receipt of Icon plc registered in the name of the undersigned on the books of the Depositary as of the close of business on June 10, 2009 at the Annual General ShareholdersʼE Meeting of ICON plc to be held on July 20, 2009, in respect of the resolutions specified on the reverse hereof. NOTES: 1.
